United States Court of Appeals
                     For the First Circuit


No. 17-1512

                MARTHA ISABELLE BONILLA-RAMIREZ,

                      Plaintiff, Appellant,

                               v.

  MVM, INC., d/b/a MVM Security, Inc., a/k/a MVM International
           Security, Inc.; CHRISTOPHER MARTIN MCHALE,

                     Defendants, Appellees,

 JEH CHARLES JOHNSON, acting in his individual capacity; LORETTA
  E. LYNCH, acting in her individual capacity; KIRSTJEN NIELSEN,
    acting in her official capacity; ELPIDIO NUNEZ; JEFFERSON B.
   SESSIONS, III, acting in his official capacity; UNITED STATES
 DEPTARTMENT OF HOMELAND SECURITY; UNITED STATES IMMIGRATION AND
      CUSTOMS ENFORCEMENT; UNITED STATES DEPARTMENT OF JUSTICE,

                           Defendants.




                          ERRATA SHEET


     The opinion of this Court, issued on September 14, 2018, is
amended as follows:

    On page 11, line 16, replace "Rodriquez" with "Rodriguez"